Title: To George Washington from Brigadier General William Maxwell, 26–27 January 1779
From: Maxwell, William
To: Washington, George


Sir
Elizth Town [N.J.] 26[–27]th Jany 1779

I have but little news to acquain Your Excellency with at present and that not verry certain, but such as it is I think it my duty to send it. There seems to be a good deal of a bustle amongst the new Levy’s and Refugees they have been making every atempt to see their Friends here, and declared with sheding of tears that they were going to leave the Continent or to the Southward so that they never expected to set foot in this part of the Continent again. The Refugees as I am told have been desired to take up arms or they must not expect to receive any subsistance there. Some of the British Troops expected to move their quarters in 5 or 6 days from this time. Genl Leslie they said had Orders to move from the Island; this Intiligence I had 4 or 5 days ago and communicated it to Lord Stirling.
I thought to have had better intiligence before this time but the sound has been so unsafe in passing with the ice, that I have been disapointed. Another affair that I emajin have contributed to my disapointment not a little; is that those persons who used to serve me in that way, I think their mainspring was traid that grown verry precarious they have grown equaly slack. There is a great part of the British Armey gone some time ago, to the East end of Long Island; it was, said to collect forrage, but it is asserted that forrage has been sent them; they are distressing the Inhabitants much there. It is said their real design was to induce our Troops to quit their winter quarters and attack their lines at Kings Bridge, and then the party from the Island was to have pushed across the Sound and fallen on our Rear, but this I think rather shallow, and that it is more likely they are recruiting their troops by getting them plenty of vigitables and good quarters amongst the Inhabitants.
I inclose Your Excellency two letters from our Prisoners which shews they are much distressed for want of Flour; I find by severals that is just now returned from Captivity, that there is many more of them in the same way. The Inhabitants cannot find them in bread. I wrote to them that I could do nothing in the matter with out your Excellency Instructions I also supposed that the Commissarys of Prisoners had their instructions on that head. I would here beg leave to mention something concerning the Commissarys. I think it is absolutely necessary that a Deputy should remain constantly at this post; this I have strove to get effected all this summer to no purpose. Here all the Prisoners from New York westward goes in, and comes out; here they are often obliged to halt for several days to wait for the Commissary or his Deputy, to settle their exchange, when this happens to be the Enemy (as it has often) it is not prudent at a Frontier post. The Deputy stationed here should be furnished with money to advance to our Officers coming out to carry them to their homes for want of which many of them is much distressed.
I have inclosed what N. York papers I have by me. I have recd no Philadela papers from Your Excellency only the first two.
27th I have further Accounts that the Refugees are forming into Companys and that their plunder is to be their pay. The Inhabitants of Bergan are much afraid and wants more troops to ly near the Lines there I am Your Excellencys Most Obedt Humle Servant
Wm Maxwell
